Name: Regulation (EEC) No 2780/75 of the Council of 29 October 1975 laying down conditions for applying protective measures in the market in poultrymeat
 Type: Regulation
 Subject Matter: international affairs;  animal product;  trade policy
 Date Published: nan

 No L 282/94 Official Journal of the European Communities 1 . 11.75 REGULATION (EEC) No 2780/75 OF THE COUNCIL of 29 October 1975 laying down conditions for applying protective measures in the market in poultrymeat THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 2777/75 ( x ) of 29 October 1975 on the common organization of the market in poultrymeat, and in particular Article 12 ( 1 ) thereof; Having regard to the proposal from the Commission ; circumstances if they are not to have other than the desired effects ; Whereas recourse by a Member State to Article 12 of Regulation (EEC) No 2777/75 should be limited to a case in which the market of that State, following an assessment based on the abovementioned factors, is regarded as fulfilling the conditions of that Article ; whereas the measures which may be taken in that case should be designed to prevent the market situation from deteriorating further ; whereas, however, they must be of an interim nature; whereas this interim nature of national measures justifies their application only until the entry into force of a Community decision on the subject ; Whereas the Commission is required to take a decision on Community protective measures to be applied in response to a request from a Member State within 24 hours following receipt of the request; whereas , in order that the Commission may assess the situation on the market with the greatest effectiveness, provision should be made to ensure that it is informed as quickly as possible of any interim protective measures applied by a Member State; whereas, therefore, provision should be made for the Commission to be notified of any such measures as soon as they have been adopted and for such notification to be treated as a request within the meaning of Article 12 (2) of Regulation (EEC) No 2777/75 , Whereas Article 12 ( 1 ) of Regulation (EEC) No 2777/75 makes provision for the application of appropriate measures if, by reason of imports or exports, the Community market in one or more of the products listed in Article 1 thereof experiences or is threatened with serious disturbances which may endanger 1 the objectives set out in Article 39 of the Treaty ; whereas these measures relate to trade with third countries ; whereas they will no longer apply when the disturbance or threat of disturbance has ceased; Whereas it is for the Council to adopt detailed rules for the application of Article 12 ( 1 ) of that Regulation and define the cases in which and the limits within which Member States may take interim protective measures ; Whereas, therefore, the main factors to be used in assessing whether the Community market is seriously disturbed or threatened with disturbance should be determined; Whereas, since recourse to protective measures depends on the effect of trade with third countries oo the Community market, the situation on this market must be assessed by taking account not only of the factors peculiar to the market itself but also of the factors connected with the development of that trade; Whereas the measures which may be taken in application of Article 12 of Regulation (EEC) No 2777/75 should be laid down ; whereas those measures must be such as to put an end to serious disturbances on the market and the threat of such disturbances ; whereas they must be suited to the HAS ADOPTED THIS REGULATION: Article 1 In order to assess whether the Community market in one or more of the products listed in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 is, by reason of imports or exports, experiencing or threatened with serious disturbances which may endanger the objectives set out in Article 39 of the Treaty, particular account shall be taken of : ( a) the volume of imports or exports effected or foreseen; (*) See page 77 of this Official Journal . (b ) the quantities of products available on the Community market; l 1 . 11.75 Official Journal of the European Communities No L 282/95 (c) the prices recorded on the Community market or the foreseeable trend of these prices and in particular any excessive upward or downward trend thereof; Interim protective measures may comprise : (a) the suspension of imports or exports ; (b ) the requirement that export charges should be deposited or secured. The measure mentioned in (b) shall not result in the payment of charges unless it is so decided in accordance with Article 12 (2) or (3 ) of Regulation (EEC) No 2777/75 . (d) the free-at-Community-frontier offer prices if the abovementioned situation arises as a result of imports. Article 2 The provisions of Article 2 (2 ) of this Regulation shall apply. 1 . The measures which may be taken under Article 12 (2) and (3 ) of Regulation (EEC) No 2777/75 , should the situation mentioned in Article 12 ( 1 ) arise, shall be the suspension of imports or exports or the levying of charges on exports . 2. The Commission shall be notified by telex of the interim protective measures as soon as they have been decided on. Such notification shall be treated as a request within the meaning of Article 12 (2) of Regulation (EEC) No 2777/75 . These measures shall apply only until the decision taken by the Commission on this matter enters into force. Article 4 2. These measures may only be taken to such extent and for such length of time as is strictly necessary. They shall take account of the special situation of products already on their way to the Community. ^They may not extend to products other than those imported from or intended for third countries . They may be restricted to products imported from or originating in particular countries, to exports to particular countries or to particular kinds, qualities or types of presentation. They may be restricted to imports intended for particular regions of the Community or to exports from such regions. 1 . Council Regulation (EEC) No 2595/69 ( x ) of 18 December 1969 laying down conditions for applying protective measures in the market in poultrymeat, is hereby repealed. 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. Article 3 1 . A Member State may take one or more interim protective measures if, after an assessment based on the factors mentioned in Article 1 , it considers that the situation foreseen in Articles 12 ( 1 ) of Regulation (EEC) No 2777/75 has arisen on its own territory. Article 5 This Regulation shall enter into force on 1 November 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA (!) OJ No L 324, 27. 12 . 1969, p. 10.